NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IVIN MOOD,                                      No. 19-56009

                Plaintiff-Appellant,            D.C. No. 8:17-cv-00762-SVW-KK

 v.
                                                MEMORANDUM*
COUNTY OF ORANGE; DOES, 1-10,

                Defendants-Appellees,

and

D. LOPES,

                Defendant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Ivin Mood appeals pro se from the district court’s summary judgment in his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 1983 action alleging a policy of using excessive force by Orange

County sheriffs during intake of detainees into the Orange County Jail. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. JL Beverage Co., LLC

v. Jim Beam Brands Co., 828 F.3d 1098, 1104 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment because Mood failed

to raise a genuine dispute of material fact as to whether Orange County sheriffs

had a policy or custom of excessive force by using rear-wrist lock control holds on

compliant detainees during the intake process at the Orange County jail. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (municipal liability under

§ 1983 requires execution of policy or custom that inflicts plaintiff’s constitutional

injury); Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded

upon practices of sufficient duration, frequency and consistency that the conduct

has become a traditional method of carrying out policy.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                          2                                       19-56009